Citation Nr: 0843059	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
PTSD, major depression, and a right shoulder disability, and 
denied entitlement to TDIU.

The veteran testified before the undersigned at a September 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is insufficient corroborative evidence that the 
claimed in-service stressor occurred.

2.  Major depression is due to the veteran's service-
connected chronic migraine headaches.

3.  The preponderance of the evidence fails to establish that 
the veteran's right shoulder disability is related to an 
injury or disease in service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is denied.  38 
U.S.C. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  Entitlement to service connection for major depression, 
as secondary to service-connected chronic migraine headaches, 
is granted.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.

3.  Entitlement to service connection for a right shoulder 
disability is denied.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claims, 
letters dated in July 2003, November 2003, and February 2004 
gave the veteran both second- and third-element notice.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  These letters also gave the veteran notice 
of the first three parts of the first-element Dingess notice.  
With respect to the PTSD claim, the July 2003 letter notified 
her of the types of evidence sufficient to substantiate a 
claim for service-connected PTSD based on personal assault.  
See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 
(1999).

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate her claims prior to 
initial adjudication of her claim, this was not prejudicial 
to the veteran because she was subsequently provided adequate 
notice in March 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Following this notice, she had some 
6 months to respond with additional argument and evidence 
before her Travel Board hearing.  Indeed, the veteran did 
submit additional evidence supporting her case both before 
and after the Travel Board hearing.  In any event, because 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot, and no further notice 
is needed.  See Dingess, 19 Vet. App. 473.
 
The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  Letters from the veteran's family and 
friends are associated with the file.  The veteran has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims which are 
not now associated with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
veteran was afforded a VA psychiatric examination in August 
2004 to obtain an opinion as to whether a psychiatric 
disability can be directly attributed to service; however, as 
discussed below, the Board finds the VA examiner's opinion to 
be based on incorrect facts.  Nevertheless, the Board 
concludes this does not prejudice the veteran because a VA 
examination is not required to decide this claim. 

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Because there is 
insufficient corroborative evidence establishing that the 
claimed PTSD stressor event occurred in-service, and because 
there is sufficient corroborative medical, and other, 
evidence aside from the VA examination allowing VA to make a 
decision on this claim, no VA examination was necessary for 
the development of this issue.  See id. (parts 2 and 4 of the 
test).

The Board also notes the VA examination did not encompass 
consideration of the right shoulder disability.  However, the 
veteran had the opportunity to give detail regarding her 
shoulder claim at the Travel Board hearing, and did so.  
Significantly, neither she nor her representative complained 
of the adequacy of the evidence or the examination before the 
RO or the Board.  Accordingly, because the Board concludes 
there is no reasonable possibility of a nexus between the 
shoulder disability and service, and because sufficient 
competent medical evidence is associated with the file to 
enable the Board to analyze this issue, no VA examination was 
necessary for the development in this case.  See id. at 81, 
84-85 (parts 3 and 4 of the test).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).

The veteran is currently diagnosed with PTSD, based on the 
veteran's recounting of the claimed in-service event.  The VA 
examiner noted the prior finding that the veteran was 
compensation-seeking in claiming PTSD but concluded based on 
her examination that a PTSD diagnosis was proper.  The Board 
assumes for the purposes of this appeal that the veteran has 
a current diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  
There must also be credible supporting evidence that the 
claimed in-service stressors actually occurred.  See id.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  The veteran does not 
allege a combat stressor; rather, she claims personal 
assault.

Where it is determined, as here, that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is unrelated to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

In the case of a personal assault, such as rape, evidence 
from sources other than the veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

The Board finds inadequate verification of the claimed in-
service stressor, which the veteran claims occurred in late 
February 1976.  The basic narrative of the event is that the 
veteran's supervisor kept her late at work on a Friday, 
offered to drive her home, took her to an abandoned area, 
raped her, and took her home, where she overdosed on pills, 
was raped by her then-boyfriend, and was found on Tuesday by 
a friend who called an ambulance to take her to the hospital.  

In-service hospital records show the veteran was admitted on 
February 24, 1976, a Tuesday, for an overdose on pain 
medication, Fiorinol, prescribed for her now-service-
connected migraine headaches.  The veteran had been seen four 
days prior to admission for a persistent headache.  Three 
days prior, she reported attending a party, but drank no 
alcohol and left due to a headache.  She took Fiorinol at 
home, but it did not help her headache.  Two days prior to 
admission, she stated she continued to take Fiorinol, which 
continued to the day before admission.  She stated she 
thought a friend had stayed with her and reported that she 
took probably as many as 20 Fiorinol tablets that day.  The 
medical report states the veteran then called her squadron, 
exhibited very slurred speech and drowsiness, and dropped the 
phone.  An ambulance was then sent to her home, where she was 
found sleeping in bed, apparently over-sedated with Fiorinol.  
This report makes no mention of anyone being at the veteran's 
apartment with her.  The report specifically concludes that 
the veteran did not appear to have attempted suicide.  The 
report also makes no mention of any external physical 
injuries. 

The veteran's other service medical records (SMRs) confirm 
the hospital records regarding the doctor visits in the days 
preceding the overdose and also include a report of a Monday, 
February 23, 1976, visit by the veteran's supervisor, a 
sergeant.  The SMRs also include some records of psychiatric 
treatment, but none of the notes from this treatment describe 
the claimed stressor.  This is consistent with the veteran's 
present report that she was afraid to disclose the sexual 
assault she claims occurred while she was in service, but is 
inconsistent with a conclusion that the assault actually 
occurred.  

The veteran visited the clinic March 12, 1976, for a follow-
up after her hospitalization; the report of this visit states 
that she had been very happy for the past week.  On March 24, 
1976, the veteran reported insomnia and felt that it was due 
to a lack of exercise.  She admitted to pressures from 
family, work, and marital status.  She reported weight gain 
of 6-8 pounds in a week.  She stated she had been in mental 
health treatment since March 1976, but felt that it had not 
helped.  She reported thoughts of suicide but did not know 
how or when and also recollected taking too many Fiorinal for 
headache in 1976 because she did not care about living.  She 
complained about not having enough friends.  The doctor 
concluded she had depression vs. anxiety reaction.  An 
October 12, 1976 SMR states she came in for an evaluation of 
an 18-pound weight loss over 6 months.  An April 14, 1977 SMR 
states she has no insomnia, and that she still desired to 
separate from service but does not feel strongly about it.  
In an April 1986 interview with Dr. Schwartz, the veteran 
stated that her time in service was the best time in her life 
because she felt independent and on her own.

The Board also notes two performance reports included in the 
veteran's file because the veteran reports her supervisor, 
the Senior Master Sergeant (SMSgt), pressured her sexually 
with the threat that he would give her a bad report if she 
did not comply.  The first report is dated February 15, 1976, 
and rates the veteran at either at 8 or 9 of 9 in every area.  
This first report is signed by the same sergeant who visited 
the veteran's doctor in the health clinic on February 23, 
1976, to inquire as to her medications' effect on her job.  
The second performance report is dated November 9, 1976, and 
is signed by the man the veteran claims raped her, the SMSgt.  
The ratings on this report are lower, being either 6 or 7 of 
9 in all areas.  The evidence is unclear whether the SMSgt 
was her supervisor at the time of the overdose; indeed, it is 
highly possible he was not her supervisor at the time of her 
overdose when she claims to have been sexually assaulted, 
given that the other sergeant signed her performance report 
only a week before the claimed sexual assault and because he 
was the supervisor to which doctors wrote notes excusing the 
veteran at this time.  

As noted, the Air Force discharged the veteran on the basis 
of "Miscellaneous Reasons," under former Air Force 
Regulation (AFR) 39-10, paragraph 3-80.  The colonel 
approving the discharge noted in his letter that the veteran 
could have been discharged on the basis of AFR 39-10, Section 
E, "Unsatisfactory Performance," noting that her personal 
problems are interfering with her on-the-job performance, but 
decided not to do so based on an evaluation of all factors.  
The handwritten letter the veteran claims to have forged as 
from her mother to support a hardship discharge from service 
describes various familial and financial concerns supporting 
her reasons to return home and live with her family.  This 
letter mentions nothing of a sexual assault.  The veteran 
stated in her September 2008 letter that she falsified the 
letter from her mother because she presumed no one in the Air 
Force would have believed her.  

The veteran also typed a letter requesting separation under 
paragraph 3-80, citing mental and financial pressures caused 
by the military and her personal life.  She cited the fact 
that she could not bring her children to live with her, her 
disillusionment with the Air Force, and being turned away by 
the Red Cross and Air Force Aid society.  The veteran listed 
financial factors, including living off base and buying an 
automobile, the expense of which forced her to move back on 
base.  She also cited phone bills and bills at home in Ohio 
that drained her financially.  The veteran stated the 
military had been detrimental to her mental and physical well 
being, that she lost hair due to the military hat, and had 
not been able to gain weight.  She cited 5 transfers to 
different squadrons and also an application for Palace Chase 
that was denied because there were no Air Force bases within 
100 miles.  The veteran stated she was going through a 
divorce caused by her distance from home and inability to be 
with her family.  She stated that she could take care of her 
problems, could pay her debts, but that she could not 
function and perform under the circumstances of the "mental 
and physical cruelty" to which she was subjected in the Air 
Force.  The Board notes the inconsistency between this 
statement, which she made in support of her discharge, and 
the April 1986 statement to Dr. Schwartz, describing her time 
in the military as the best time in her life.

The first record of the veteran reporting an in-service 
sexual assault is in 2003 VA treatment records.  The veteran 
stated at the September 2008 hearing that the reason she 
waited so long to reveal the details of the in-service event 
was that she had repressed the memories and that it was only 
after a December 1997 suicide attempt that she began to 
reawaken the memories.  In her September 2008 letter 
following the hearing, she states her brain woke up in 1999.  

The Board finds the veteran's recent statements describing 
the claimed stressor to be integrally and irreconcilably 
different, however.  In a July 2003 letter written just after 
she made the present claim, the veteran describes a Friday 
night in service when her boss drove her home after keeping 
her late at work.  She says he drove her to a secluded area, 
began trying to forcibly have sex with her, and she 
struggled.  She describes him striking her face twice.  The 
veteran next says she kicked him and bit his arm during the 
scuffle.  She states that he forced her head between his legs 
but then let her up - in her interpretation - because he 
thought better of it, evidently remembering that she had 
bitten his arm.  At the conclusion of the incident, the 
veteran states that he threatened her and her family as he 
drove her to her apartment.  She states she held her clothes 
together as she walked inside her apartment.

In a September 2008 written statement, the veteran relates 
the same general story, yet two major details of the story 
are different.  First, she states that after the SMSgt forced 
her head into his lap she bit him.  Second, she states that 
she escaped the situation by stumbling out of the car, 
running through cow pastures with her clothes hanging off her 
and only one shoe.  She states she fell in mud and cow 
excrement several times and that a woman picked her up by the 
side of the road.  The veteran states that this woman wanted 
to take her back to the base, but that the veteran refused, 
instead wanting to go home because she was afraid no one 
would believe her.  The veteran says the woman finally 
complied and took her home.  The veteran's testimony at the 
September 2008 hearing was a vague approximation with this 
statement and did not contradict it, though both contradict 
the June 2003 letter.

In both accounts, the veteran states that, after she was 
inside her apartment, she showered, overdosed on pain 
medication prescribed for her headaches, was raped by her 
then-boyfriend while she was in a drug-induced haze, was 
found by a friend days later, and was taken by ambulance to 
the on-base hospital for observation.  The Board notes that 
the only in-service hospital records in the veteran's file 
reflecting an overdose are the February 1976 records 
discussed above.  These records reflect the specific 
conclusion that the veteran did not attempt suicide and also 
include no mention of any physical trauma one would expect 
had the veteran been engaged the physically assaultative 
rape, as she describes.  Specifically, the veteran reported 
the SMSgt struck her twice in the face.

The Board also considers the August 2004 VA examination.  In 
the examination report, the examiner states that the 
veteran's file clearly describes her claimed stressor and 
that it appeared the stressor was being conceded by VA so she 
concluded that she did not need to provide further details.  
In any event, this report states the veteran is sensitive to 
smells which trigger memories of being raped, such as being 
in a pasture.  

The irreconcilable discrepancies in the veteran's two 
versions of her sole in-service stressor significantly reduce 
the credibility of her evidence.  In the first version, the 
SMSgt did not force her to perform oral sex.  Also, he drove 
her home.  In the second version, the SMSgt forced the 
veteran to perform oral sex.  Also, in the second version, 
the veteran scrambled free and was able to escape the SMSgt 
by running, clothes hanging off and with one shoe on, through 
a field, falling in mud and cow excrement, before being 
picked up by a woman who she convinced not to take her back 
to base.  Further, a psychologist reviewing the veteran's 
September 2003 Minnesota Multiphasic Personality Inventory 
results stated that they led to the conclusion that she was 
very likely exaggerating her symptoms to the point of 
malingering.  The psychologist stated that the veteran was 
very likely presenting herself primarily for 
compensation/secondary gain purposes.  The social worker who 
interviewed the veteran noted inconsistencies in the 
veteran's test and in her interview and stated that the 
veteran was not a credible reporter of relevant events.  This 
was her first report of the claimed stressor.

Regarding the veteran's credibility, the Board surveys the 
veteran's history of statements detailing her suicide 
attempts.  In the June 1984 Travel Board hearing, she stated 
she attempted suicide in June 1983 because of her headaches.  
In March 1986 records from Dr. White, the veteran recounts a 
suicide attempt in 1983 and one the week prior to her 
appointment.  In an April 1986 record from Dr. Schwartz, the 
veteran confirmed the 1983 attempt as with Tylenol and 
Codeine.  She also reported a suicide attempt 6 days prior to 
her appointment, in March 1986, described by Dr. Schwartz as 
impulsive, with the veteran scratching her left wrist and 
taking 10 pills.  In an April 1997 letter to the Department 
of Labor during the pendency of her worker's compensation 
claim with the USPS, the veteran stated definitively that she 
had attempted suicide twice in her life.  The first attempt 
followed the incident with Department of Labor security 
personnel in December 1986, for which she was arrested, and 
the second was in 1996 with the purpose of ending her 
suffering.  She vaguely relates the suffering as due to pain 
and due to dealing with her worker's compensation claims.  An 
addendum to this letter, however, specifically relates three 
suicide attempts: one in May 1985 with pills, one in June 
1989 when she cut herself, and the December 1996 attempt.  In 
a December 2002 psychiatric evaluation by Dr. Svete, the 
veteran related two suicide attempts: one pill overdose in 
1985, during the time the veteran believed that her 
depression set in as due to unfair treatment and unrealistic 
expectations at work.  The second was in December 1997, 
caused by pain and the veteran's postal route being taken 
away from her.  

The Board also considers treatment records from the veteran's 
time with Dr. Svete.  A December 2002 Psychiatric Evaluation 
describes his synopsis of the veteran.  In the veteran's 
history, she mentions being in the military, but not any sort 
of trauma associated with it.  Dr. Svete noted her mood as 
somewhat expansive, at times crying, angry, and at other 
times very happy, especially as she spoke of her time in 
California when she was impulsive, somewhat hypersexual, and 
did not sleep at night.  She was very dramatic, won a singing 
contest, traveled a lot, and gambled.  She states she 
continues to have mood swings.  The doctor stated it was 
difficult to get an accurate history of that.  His impression 
was as follows: Axis I: Major depression, recurrent, rule out 
bipolar disorder; Axis II: Histrionic personality traits; 
Axis III: Arthritis, migraine headaches, alopecia, chronic 
back pain, hypercholesterolemia; Axis IV: Stressors moderate, 
limited support network, unmarried, financial problems, on 
disability; chronic medical problems; Axis V: GFS 
approximately 50.  During a May 2003 appointment, the veteran 
blamed the Department of Labor for her problems and the 
doctor noted her lack of committed relationships.  During a 
July 2003 appointment, the veteran expressed worry at being 
able to pay rent due to losing her worker's compensation 
benefits.  In none of these records is any mention of the 
sexual assault, no suspicion on the doctor's part of such a 
history, and no diagnosis of PTSD, even as late as July 2003.

Regarding the doctor's mention of the veteran's time and 
behavior in California, the only records in the veteran's 
file indicating her time in California are her in-service 
records.  After service, her forwarding address is a 
Sacramento, CA, address, but only 2 months later, in July 
1977, her residence is listed in Cleveland, OH, as the place 
she should be served by the court issuing a divorce decree.  
Also, the Board notes her letters attempting to attain 
discharge as expressing her desires to return to Cleveland.  
The veteran's addresses after this point are all in Ohio.

At no point until after claiming service connection for PTSD 
in July 2003 did the veteran label her 1976 overdose a 
suicide attempt.  To the contrary, she consistently states 
she first attempted suicide in 1983.  Additionally, never, 
during the decades of psychological treatment, through 3 
hearings before VA, and during multiple communications with 
the Department of Labor, until 2003 after the veteran sought 
compensation from VA based on the in-service sexual assault, 
has the veteran stated that this in-service event occurred.  
The Board does not base its conclusion on the fact that the 
veteran has waited some 27 years to raise this issue, and 
recognizes that delays in coming forward with the story of 
such a traumatic incident can be valid.  The Board, however, 
must also consider the consistent, pre-2003 history of an 
initial 1983 suicide attempt, the consistent pre-2003 claim 
that her mental issues arise from her headaches and from 
trying to obtain worker's compensation, and her complete 
failure-in the hundreds of communications with various 
military and psychological professionals pre-2003-to raise 
the issue of a violent in-service sexual assault.

The Board considers the statements from friends and family 
members and has reviewed the veteran's voluminous treatment 
records.  The friends and family members relate that the 
veteran was different after her time in the military, but 
none of them describe anything about a sexual assault.  There 
is SMR evidence that the veteran's weight fluctuated in the 
months after her inservice drug overdose and that she sought 
treatment for this specific ailment.  See 38 C.F.R. § 
3.304(f)(3).  In the first report, she stated she had gained 
6-8 pounds in a week, and then, seven months later, had lost 
18 pounds.  Evidence of changed behavior alone may be 
sufficient in certain cases, but in this case, the 
inconsistent primary evidence describing the in-service 
stressor renders secondary evidence of the stressor, such as 
weight fluctuation or behavioral changes, minimally probative 
at best.  

The Board has considered the veteran's therapist's April 2008 
letter, that "to a reasonable degree of medical certainty 
that [the veteran's] symptoms and diagnosis of PTSD is a 
direct result of her traumatic military experiences."  While 
the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, the Board is free to 
assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The therapist states that the veteran's description of her 
trauma was "consistent and believable" throughout her 
treatment.  Given this description, the Board must conclude 
that the therapist had neither seen nor heard the integrally 
different versions of the story the veteran has given in 
support of her PTSD claim.  This inaccurate factual premise 
casts doubt upon the therapist's conclusions to the extent 
that the Board cannot accept her opinion.  See Reonal, 5 Vet. 
App. at 461.  

In the face of the discrepancies regarding the veteran's 
claimed stressor, the Board finds insufficient corroborative 
evidence verifying an in-service stressor.  Although the 
veteran has a current diagnosis of PTSD from the VA 
psychiatrist, it is based on the unverified stressor event 
claimed by the veteran.  Because the diagnosis rests on a 
stressor which has not been verified, it fails to satisfy the 
criteria noted above for a valid PTSD diagnosis for VA 
purposes and thus, the preponderance of the evidence is 
against the veteran's claim and service connection for PTSD 
is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.304(f); 
Hickson, 12 Vet. App. at 253; Gilbert, 1 Vet. App. at 55.  

B.  Major Depression

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, 12 Vet. App. 
at 253.

The veteran is currently diagnosed with major depression.  
See Hickson, 12 Vet. App. at 253.  Regarding an in-service 
incurrence of major depression, the veteran's SMRs reflect a 
July 1976 diagnosis of situational depression due to her 
father's death.  This is the only in-service mention of 
depression.  The VA examiner in August 2004 noted that the 
veteran's in-service depression was indeed situational in 
nature as to her father's death and that this type of 
depression is not always related to later episodes of major 
depressive disorder.  The VA examiner noted the veteran's 
depression appeared to have been much more prominent after 
discharge from service and after her United States Postal 
Service (USPS) employment, during which she was injured.  
This injury later ended her career with USPS.  The VA 
examiner concluded that dealing with her injuries had 
predominantly caused the veteran's depression.  The Board 
concludes there is no nexus between an in-service injury and 
her present disability and thus must deny direct service 
connection.  See Hickson, 12 Vet. App. at 253.

The Board also considers service connection on a secondary 
basis.  Service connection may also be established on a 
secondary basis for disability which is proximately due to, 
or the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  This entails "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The veteran is currently diagnosed with major depressive 
disorder.  See Allen, 7 Vet. App. at 448.  In a December 1986 
Travel Board hearing at the RO in Cleveland, Ohio, the 
veteran stated that sometimes she would get headaches and 
just want to kill herself.  The August 2004 VA examiner noted 
that the veteran's depression appeared to onset as an 
inability to cope with her service-connected chronic 
headaches and the consequent overdose on pain medication, 
which was noted not to have been a suicide attempt.  The VA 
examiner also stated that the veteran's depression worsened 
after service and after her employment at USPS and that what 
keeps the veteran depressed is the problems she has 
experienced attempting to receive compensation from USPS or 
via worker's compensation laws after she suffered on-the-job 
injuries at USPS.  The veteran has consistently ascribed 
several of her suicide attempts as due to the chronic 
headaches and doctors appear to agree with this analysis.  
The evidence supports a conclusion that veteran's major 
depression is at least as likely as not caused or aggravated 
in some part by a service-connected disability, and thus, the 
Board grants secondary service-connection for the veteran's 
major depression.  38 U.S.C. 5107(b); 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.

C.  Right Shoulder

The veteran claims service connection for a right shoulder 
disability due either to an injury during basic training 
while she was doing sit-ups or due to a fall down stairs.  

Giving the veteran the benefit of the doubt, VA treatment 
records reflect a current diagnosis of right shoulder 
problem.  See Hickson, 12 Vet. App. at 253.  SMRs from March 
1975 support an in-service incurrence of a right shoulder 
injury.  See id.  The Board, however, concludes there is no 
nexus between the veteran's service and her present 
disability and thus must deny service connection.  See 
Hickson, 12 Vet. App. at 253.  

But for the March 1975 note, mentioning right scapular pain 
but not diagnosing the veteran with any kind of chronic 
condition, the veteran's SMRs are silent regarding a shoulder 
injury.  A September 1979 VA examination describes a right 
scapular injury incurred in basic training while doing 
exercises and soreness over the right scapula but no weakness 
of the right arm or hand.  A January 1985 letter from a 
private Dr. F states his diagnosis following a 1984 USPS car 
accident as bilateral brachial plexus impingement, a 
diagnosis which would explain the veteran's scapular pain.  
An August 1986 record from a Dr. G states the USPS car 
accident injured her neck, dorsal spine, and left shoulder 
girdle.  In the December 16, 1986 Travel Board hearing, the 
veteran described a car accident in which she was involved 
where a diesel truck hit her in USPS automobile, causing 
neck, back, and shoulder injuries.  December 17, 1986 medical 
records indicate the veteran sought medical attention after 
being manhandled by security personnel, causing bilateral 
shoulder injuries, including strained muscles and scapular 
tenderness.  This incident occurred at the Worker's 
Compensation office, as detailed in the veteran's April 1997 
letter to the Department of Labor.  A February 1987 treatment 
report states the veteran was in a motor vehicle accident 
"some time ago" in which she suffered a strain of cervical 
spine and bilateral shoulders.  October 1990 treatment 
records from Mednet confirm two accidents, the USPS car 
accident in 1984 and the security incident in 1986.  November 
1990 treatment records confirm this, stating the incidents 
caused her knee, back, shoulder, and neck injuries.  In an 
October 1998 medical records release form, the veteran stated 
she injured her left patella, neck, back, and shoulder at 
work between December 1983 and July 1984.  A May 2004 VA 
treatment record states the veteran has right shoulder pain 
which developed spontaneously, perhaps due to sleep position, 
followed by hemicephalgia.  The reviewing neurologist stated 
that there appeared to be some embellishment.

Given the foregoing, the Board finds there is no reasonable 
possibility that the veteran's in-service shoulder injury 
could be the cause of her current shoulder disability.  The 
intercurrent causes of shoulder disability are too numerous 
and too severe to allow a conclusion that the veteran's 
scapular injury during basic training could have caused them.  
That injury merited but one mention of pain in the entirety 
of her SMRs.  Ensuing medical records and litigation records 
after the USPS car accident and security manhandling 
repeatedly confirm the multiple shoulder traumas the veteran 
has experienced.  Because the preponderance of the evidence 
is against the veteran's claim, the Board cannot give her the 
benefit of the doubt.  See 38 U.S.C. 5107(b).  Service 
connection for a right shoulder disability must be denied.  
See Hickson, 12 Vet. App. at 253.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder, as secondary to service-connected chronic 
migraines, is granted.

Entitlement to service connection for a right shoulder 
disability is denied.




REMAND

In this case, the underlying facts of the TDIU issue have 
changed given that the Board grants service connection for 
the veteran's major depression.  This renders the TDIU issue 
unripe for Board consideration, as the RO must assign the 
veteran a disability rating for major depression in order to 
complete the picture of the veteran's disability.  The Board 
must remand the TDIU issue to the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (remand appropriate 
when issues are inextricably intertwined). 


1.  The RO shall evaluate the now-service-
connected major depression and assign an 
appropriate disability rating.  

2.  The RO shall then readjudicate the TDIU 
claim, considering the disability rating for 
the service-connected major depression.  

3.  If these actions do not resolve the 
claim, the veteran should be provided with a 
Supplemental Statement of the Case as to the 
issue(s) on appeal, and should be afforded a 
reasonable period of time within which to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


